Citation Nr: 1303412	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  06-25 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of contusions of the bilateral lower legs.

2.  Entitlement to service connection for emphysema.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel
INTRODUCTION

The Veteran served on active duty from February 1968 to November 1969.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  A timely Notice of Disagreement (NOD) was received from the Veteran in March 2006.  After a Statement of the Case (SOC) was issued in June 2006, the Veteran perfected his appeal in July 2006, via VA Form 9 substantive appeal.

The VA Form 9 reflects the Veteran's request to be scheduled for a Video Conference hearing before a Board member.  That request, however, was withdrawn by the Veteran in January 2007.  Neither the Veteran nor his representative has made a renewed request for a hearing.

This matter was previously remanded by the Board in August 2010 for further development, to include further efforts to locate VA treatment records pertaining to treatment received by the Veteran since the late 1960's.  After efforts to locate those records were undertaken, the matter was returned to the Board.  In March 2012, the Board remanded the matter again for additional efforts to locate the Veteran's VA treatment records dated before February 14, 2006 and after August 19, 2010.  The Board is satisfied that the directed development actions have been performed and is prepared to proceed with its de novo consideration of this appeal.


FINDINGS OF FACT

1.  The Veteran sustained in-service contusions to his bilateral lower legs during service; however, the Veteran does not have a current pathology in either leg that is attributable to the bilateral lower leg contusions incurred during service.

2.  The Veteran has been diagnosed with chronic obstructive pulmonary disorder (COPD); however, the Veteran's COPD has not been shown to be etiologically related to his active duty service.

3.  The Veteran did incur acoustic trauma during his active duty service; however, the Veteran did not experience hearing loss during service and his current bilateral hearing loss has not been shown to be etiologically related to his in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of contusions of the bilateral lower legs have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2012).

2.  The criteria for service connection for emphysema have not been met.  38 U.S.C.A. §§ 1103, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2012).

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1103, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2012).

4.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1103, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2012).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding his service claims, a pre-rating September 2005 letter notified the Veteran of the information and evidence needed to substantiate his claims.   Consistent with Dingess, both letters also notified the Veteran that a disability rating and an effective date are assigned where a disability is determined to be service-connected.  After affording the Veteran reasonable opportunity to respond, his claims were adjudicated in the RO's February 2006 rating decision.  Thus, because the VCAA notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, identified and relevant private treatment records, and VA treatment records have been associated with the record.  The Veteran was also afforded a VA examination of his legs in November 2005 and a VA examination for his hearing loss and tinnitus in February 2006.  For the reasons discussed in the Board's analysis below, these examinations, along with the other evidence of record, are fully adequate for the purposes of determining the nature and etiology of the Veteran's claimed bilateral leg disabilities, bilateral hearing loss, and tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Also, for reasons discussed below, the Board does not find that a VA examination of the Veteran's emphysema is warranted at this time.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted on a presumptive basis for certain diseases, such as arthritis and sensorineural hearing loss, where the evidence shows that such conditions became manifest to a degree of 10 percent within one year of separation from active service.  In such cases, the disorder is presumed to have been incurred during active service, even though there is no evidence of such a disorder occurring during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).




A.  Residuals of Contusions of the Bilateral Lower Legs

In his August 2005 claim and August 2006 NOD, the Veteran alleged that he sustained severe bruises to his legs during service, after his lower legs became pinned against a wall by a battery operated hand truck.  He reported that he was experiencing chronic pain in his legs which he apparently attributed to this in-service incident.

Consistent with the Veteran's assertions, service treatment records show that the Veteran was treated during service in July 1969 for bilateral lower leg contusions that were sustained during service after his legs became caught between a pallet and an aircraft on board the U.S.S. Ticonderoga.  A follow-up treatment record dated three days later, in August 1969, show that the Veteran was also treated for right ankle pain and swelling that were sustained in the same incident.

Subsequent service treatment records do not indicate any further treatment related to the Veteran's bilateral leg contusions.  During the Veteran's November 1969 separation examination, the Veteran did not report any symptoms related to his legs; moreover, a clinical examination performed at that time did not reveal any abnormalities.

Although the Veteran alleged in his claim and NOD that he has been experiencing "chronic" pain in his legs, it is unclear whether he is asserting that the pain in his legs have been chronic since his active duty service.  Even if the Veteran's comments were construed as asserting chronicity of symptoms since service, the weight of evidence in this case is against such an assertion.

As noted above, the service treatment records after August 1969 do not reflect further subjective complaints or objective findings related to the Veteran's legs.  Post-service VA treatment records do not reflect any post-service complaints related to either of the Veteran's legs until August 2005, at which time the Veteran complained of right leg pain that began while walking only two days before.  During VA treatment in September 2005, the Veteran reported right hip pain that began two weeks before while standing in line at a Wal-Mart.  X-rays taken at that time revealed a right trochanteric bursitis, right sciatica, and multi-level degenerative joint disease in the lumbosacral spine.   During an October 2005 treatment, the Veteran reported right leg pain and right knee instability sustained after a fall approximately three or four weeks before at a Sav-A-Lot store.  X-rays of the right knee and femur, taken in December 2005, were normal.

The Veteran was afforded a VA examination of his legs in November 2005, generally contemporaneous to the aforementioned VA treatments.  During that time, the Veteran reported that he sustained an injury to his calves during service after he was run over by a forklift.  According to the Veteran, he was hospitalized for 35 days and was treated with baths.  The Veteran stated that he had been experiencing discomfort in both calves over the preceding several years, including episodes of aching that occurred two or three times per year and lasted periods of up to one or two hours.

During physical examination, the Veteran demonstrated steady station and gait.  The examiner did not observe any deformity, swelling, redness, heat, tenderness, scarring, or muscle loss in either leg.  Peripheral pulses in the legs were good and there was no peripheral edema.  Neurologically, sensation to light touch, pin prick, and vibration were intact.  Knee and ankle jerk reflexes were absent on the right, but full on the left.  Strength and motion of the knees and ankles were normal.  The calves were equal in circumference.

The examiner diagnosed status post contusion of the calves, however, determined that there was no present pathology that was attributable to the contusions sustained by the Veteran during service in 1968.  Overall, the examiner opined that it was likely that the Veteran's reported discomfort was secondary to arthritis or possible neuropathy, as evidenced by absent reflexes in the right leg.

Having carefully considered the evidence and allegations raised by the Veteran in this case, the Board finds that the Veteran is not entitled to service connection for residuals of contusions in the bilateral lower legs.  In that regard, the evidence does not show that the Veteran's current leg complaints are related to his the lower leg contusions sustained during service.  In that regard, the service treatment records suggest that the contusions sustained during service likely resolved prior to the Veteran's November 1969 separation examination, as neither the service treatment records after the Veteran's July 1969 in-service injury nor the separation examination report indicate further complaints or objective findings related to either of the Veteran's legs.  Consistent with the foregoing, the post-service treatment records do not reflect any complaints or treatment related to the Veteran's legs until 2005, at which time the Veteran began to report right hip and leg symptoms.  No objective findings were seen in either of the Veteran's legs during the November 2005 VA examination, and indeed, the examiner determined that there was no current pathology attributable to the in-service injuries.  Rather, the examiner concluded that the Veteran's leg complaints were likely related to arthritis or a possible neuropathy.  Indeed, the examiner's negative etiology opinion is consistent with radiological studies performed in 2005, which revealed right trochanteric bursitis, right sciatica, and multi-level degenerative joint disease in the lumbosacral spine.

Additionally, to the extent that the Veteran may be construed as asserting that he has experienced chronic leg problems since his active duty service, the Board finds that such assertions are not entitled to any probative weight.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In that regard, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).

In view of the foregoing law, the Veteran is certainly competent to provide a probative statement as to the onset and duration of symptoms in his legs.  Nonetheless, the Veteran's assertions that he has experienced chronic symptoms since service are directly contradicted by inconsistent statements during the course of treatment in 2005; namely, that he began experiencing pain and instability in his hip and knee shortly after a series of non-service-related incidents in August, September, and October of 2005.  The Board also finds that statements made by the Veteran during his November 2005 VA examination, namely, that he was hospitalized for a period of 35 days during service to treat his lower leg contusions, is unsubstantiated in the record.  As discussed above, the service treatment records indicate that treatment for the Veteran's legs consisted of no more than two treatment visits and do not indicate any inpatient treatment.  These inconsistencies cast grave doubt as to the credibility of the Veteran's lay assertions and testimony relating to his lower leg disability.

In a July 2010 brief, the Veteran's representative argued that the November 2005 VA examination was insufficient because the Veteran's service treatment records were never reviewed by the examiner in conjunction with the examination.  Indeed, the examiner's report indicates that the Veteran's claims file was never provided to him for his review.

In assessing evidence such as medical opinions, the failure of the examining physician to provide a basis for the rendered opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Although the VA examiner's November 2005 opinion was formed without the benefit of review of the Veteran's claims file and service treatment records, the Board finds that the examiner's inability to do so in this case does not render his opinion any less probative.  In that regard, the Board first notes that a history which included the occurrence of an in-service injury to the calves was reported by the Veteran to the examiner.  Although, as noted above, the extent of in-service treatment received by the Veteran appears to be exaggerated, the reported mechanism by which the injury occurred and the reported nature of the injury are essentially consistent with that reflected in the service treatment records, and were factors that were considered by the examiner.  Further, the Board notes again that the examination did not reveal any objective evidence of a current pathology that was attributable to the Veteran's reported in-service injuries.  In the absence of a current pathology, it appears extremely unlikely that a review of the service treatment records would change the examiner's negative opinion.  For these reasons, the Board finds that the November 2005 VA examination is adequate for the purpose of determining the nature and etiology of the Veteran's claimed lower leg disabilities.  Barr, 21 Vet. App. 303.

Overall, the preponderance of the evidence is against the Veteran's claim of service connection for residuals of contusions of the bilateral lower extremities and this claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).
 
B.  Emphysema

In his August 2005 claim, the Veteran asserted his belief that he sustained emphysema as a result of his in-service duties on board the U.S.S. Ticonderoga, which reportedly included sandblasting activities and painting aircraft.  According to the Veteran, he was not provided any safety equipment.  In a September 2005 statement, the Veteran also alleged that he began smoking during service as a reaction to the stress of being in Vietnam.

The Board wishes to address, at the outset, the Veteran's assertions regarding smoking.  In that regard, for claims submitted on or after June 9, 1998, VA benefits may not be awarded for disability or death resulting from the use of tobacco products during service.  38 USCA § 1103.  Thus, to the extent that the evidence demonstrates that the Veteran's emphysema resulted from smoking, service connection may not be awarded on the basis that the Veteran began smoking during service.

To the extent that the Veteran has alleged that his emphysema resulted from his in-service duties, the Board notes that the Veteran's service treatment records confirm that he served on board the U.S.S. Ticonderoga.  His DD Form 214 reflects that his military occupational specialty (MOS) was Jet Aviation Machinist.  The Board finds that the Veteran's described duties of sandblasting and painting are consistent with his documented MOS.

Nonetheless, the evidence does not show that the Veteran's emphysema (also called COPD) was incurred as a result of his in-service duties.  In that regard, the Board first notes that the service treatment records do not reflect any subjective respiratory complaints, nor is there evidence of any in-service objective findings of any respiratory abnormalities.

A March 2006 VA treatment record references that a 1996 biopsy discovered a focal interstitial fibrosis/bronchiolitis that was treated with prednisone and ultimately resolved.  Post-service private treatment records from Dr. T.E.F. indicate that evidence of decreased breath sounds in both lungs as early as 2002.  Subsequent records from Dr. T.E.F., dated through April 2005 reflect ongoing findings of dyspnea (shortness of breath), decreased breath sounds in both lungs, and expiratory wheezing.

Contemporaneous VA treatment records dated from December 2004 through October 2012 note an ongoing diagnosis of COPD and reflect that he was periodically followed for that disorder.  Over the course of this treatment, the Veteran's symptoms worsened and he became dependent upon oxygen.  Nonetheless, the claims file does not contain any opinion, either from Dr. T.E.F. or VA medical staff, as to the cause or onset of the Veteran's COPD.

In the absence of any probative evidence showing any possibility that the Veteran's COPD may be related to his active duty service, the Veteran is not entitled to service connection for that disability.  Even conceding that the nature of the Veteran's MOS was consistent with performing sandblasting and painting activities during service, there is simply no medical evidence in the record that his COPD is related in any way to the performance of such duties or in any other way to his active duty service.

The Board also points out that the Veteran does not assert that his COPD began during service; only his belief that his COPD is related to his in-service duties of sandblasting and painting aircraft.  To that end, the Board finds that the Veteran's assertions are not entitled to any probative weight.  Again, the Board acknowledges that a layperson is competent to report upon matters that are susceptible to lay observation.  Nonetheless, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In the absence of any medical training or experience, the Veteran is not competent to provide a probative opinion as to the complex question of whether his COPD was caused by his in-service sandblasting and painting duties, particularly in the absence of any evidence of in-service respiratory complaints and complicating factors such as the Veteran's smoking history.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.  As such, the Board does not afford the Veteran's assertions any probative weight.

The Board notes that the Veteran has not been afforded a VA examination to determine the nature and etiology of his COPD.  As discussed above, there is no evidence in the record which raises any likelihood that the Veteran's COPD is related to his active duty service.  Also, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that may potentially raise the possibility of such a relationship.  Accordingly, the Board does not find that the scheduling of a VA examination for the Veteran's COPD is warranted in this case.  38 C.F.R. § 3.159(c)(4).

As the evidence is against the Veteran's claim of service connection for emphysema, this claim must be denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is also inapplicable in this case.  Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

C.  Hearing Loss and Tinnitus

Specifically for cases involving hearing loss, in addition to the general service connection principles discussed above, service connection is not granted unless the claimed hearing loss is of a particular level of severity.  For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The post-service treatment records show that the Veteran has current bilateral hearing loss that meets the regulatory threshold under 38 C.F.R. § 3.385.  In that regard, audiometric testing performed during a February 2006 VA examination revealed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
35
70
LEFT
55
50
45
45
55

Speech recognition testing revealed speech discrimination scores of 96 percent in the right ear and 88 percent in the left ear.  The Veteran also reported a history of tinnitus that reportedly began 12 years ago.  The examiner diagnosed tinnitus (based upon the Veteran's subjective complaints), normal sloping to moderately severe sensorineural hearing loss in the right ear, and moderate mixed hearing loss in the left ear.

Repeated audiometric testing performed during a March 2009 VA treatment revealed the following pure tone results:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
40
50
75
LEFT
55
45
45
50
70

Speech recognition testing performed at that time revealed speech discrimination scores of 92 percent in the right ear and 84 percent in the left ear.  The treating audiologist concurred with the VA examiner's diagnoses of tinnitus (again, based upon the Veteran's subjective report), right ear sensorineural hearing loss, and left ear mixed hearing loss.

Since the above evidence demonstrates a current hearing loss disability in both ears which meets the statutory threshold under 38 C.F.R. § 3.385 and diagnosed tinnitus, the disposition of the Veteran's claims for service connection turn upon the question of whether the hearing loss and tinnitus are etiologically related to his active duty service.

In support of his claims, the Veteran has alleged that he sustained in-service acoustic trauma from jet engine noise and from the discharge of 10 inch guns on board the U.S.S. Ticonderoga and on board military aircraft.  As noted above, the Veteran's DD Form 214 shows that the Veteran served the MOS of Jet Aviation Machinist.  The in-service acoustic trauma described by the Veteran is consistent with the character and nature of his active duty service.

The service treatment records do not reflect any subjective complaints or objective diagnoses of hearing loss or tinnitus.  A comparison of audiometric results recorded during the Veteran's April 1967 enlistment examination and November 1969 separation examination do not indicate auditory shifting that is indicative of in-service hearing loss, and in fact, indicate pure tone results that were essentially unchanged over the course of the Veteran's service.  For purposes of comparison, the Board notes that the audiometric findings from the enlistment examination are as follows (NOTE: prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Here, there is no indication in the Veteran's enlistment examination report that the audiometric findings from that examination were being expressed under the current ANSI standard.  The Board notes the presence of the word "Rudmose" over the audiometer readings.  However, this term merely refers to the type of audiometer used, and does not reveal whether testing was performed using ASA or ANSI standards.  In the absence of such indication and given that the enlistment examination was performed before the ANSI standard was adopted in November 1967, the Board presumes that the pure tone thresholds from the enlistment examination are expressed under the previous ASA standard.  In order to facilitate data comparison, the older ASA standards (which are expressed outside parentheses on the left) have been converted to ISO-ANSI standards (which are expressed by the figures in parentheses on the right)):




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)

Audiometric testing performed during the separation examination revealed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
0
LEFT
15
5
5
5
5

Post-service private and VA treatment records, which relate to treatment from 1999 through 2012, include a November 2002 private treatment record from Dr. T.E.F. which shows that the Veteran expressly denied having any hearing loss or tinnitus at that time.  The earliest reference in the record to hearing loss is contained in the Veteran's August 2005 claim for service connection.  The earliest reference to tinnitus in the record is a March 2006 letter from Dr. T.E.F. which expresses that the Veteran had current tinnitus that reportedly began during his active duty service.

During the aforementioned February 2006 VA examination, which was performed in conjunction with a review of the Veteran's claims file, the Veteran reported left ear hearing loss and intermittent bilateral tinnitus.  Contrary to statements previously made to Dr. T.E.F., the Veteran reported during the VA examination that his tinnitus began 12 years ago.  Although the Veteran continued to report a history of in-service noise exposure from jet engines and 10 inch guns, he also acknowledged having occupational noise exposure from his 25 year career at a paper board factory, albeit with hearing protection over the last 10 years of his job.  

Upon review of the service treatment records, the examiner noted accurately that the Veteran's hearing was within normal limits during both his October 1967 enlistment examination and November 1969 separation examination.  As noted above, the examiner diagnosed normal sloping to moderately severe sensorineural hearing loss in the right ear and moderate mixed hearing loss in the left ear.  The examiner opined that the Veteran's hearing loss was less likely as not caused by or a result of his in-service noise exposure.  In support of this opinion, the examiner cited the degree of hearing loss in the Veteran's right ear, type of hearing loss in the left ear (mixed), reported onset of tinnitus being 12 years ago, reported history of occupational noise exposure without hearing protection, and normal hearing at the time of separation.  The examiner opined further that the Veteran's tinnitus was of the same etiology as the Veteran's hearing loss on the basis of the high degree of hearing loss demonstrated during the examination, periodic nature of the Veteran's tinnitus, and reported onset being only 12 years before the examination.

As noted above, VA treatment records in the claims file, which are dated from May 2003 through October 2012, reflect that the Veteran was evaluated and treated for his hearing loss on one occasion in March 2009.  Although this record confirms the VA examiner's diagnoses of  tinnitus, right ear sensorineural hearing loss, and left ear mixed hearing loss, the record does not express any opinions as to the onset or cause of these disorders.

Overall, the evidence does not show that the Veteran's bilateral hearing loss and tinnitus were incurred during service or are etiologically related to his in-service noise exposure.  In that regard, there is no evidence in the service treatment records that the Veteran's hearing worsened to any degree during his active duty service.  The only opinion rendered in this case by a medical professional is the February 2006 negative opinion provided by the VA examiner.

The absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a claim for service connection for hearing loss.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).   Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In that vein, the Board acknowledges arguments raised by the Veteran's representative in a July 2010 brief; that the Veteran's service treatment records indicate an auditory shift that is indicative of worsened hearing during service and which was not addressed by the VA examiner.  As noted above, however, there is simply no evidence in the service treatment records of such an auditory shift.  The argument raised by the Veteran's representative appears to be based upon an incorrect reading of the audiometric data expressed in the enlistment examination report; namely, the representative's omission of failing to convert the scores expressed in the enlistment examination report from the ASA standard to the current ANSI standard.  As the representative's argument is based upon this inaccuracy, it is unavailing in this case.  Rather, the Board finds that the VA examiner's opinion is based upon a complete and accurate understanding of the Veteran's medical history.

In relation to the Veteran's hearing loss and tinnitus, the Board notes that the Veteran is competent to provide probative statements as to the onset and duration of his disorders.  See Barr, 21 Vet. App. at 308-09; see also Jandreau, 492 F.3d 1372 at 1376-77 (concerning a dislocated shoulder); Charles, 16 Vet. App. at 374 (concerning tinnitus); Falzone, 8 Vet. App. at 405 (flatfoot).  The Board points out that hearing loss and tinnitus are susceptible to many causes.  Given the same, and in view of complicating factors such as the time that has passed since the Veteran's active duty service, the reported onset of his hearing loss and tinnitus occurring many years after service, and the Veteran's long period of occupational noise exposure the absence of any medical training or experience, the Veteran is not competent to provide an opinion as to the complex question of etiology of his hearing loss and tinnitus.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  To that end, the Board finds that the Veteran's assertions concerning the etiology of his hearing loss and tinnitus are not entitled to any probative weight. 

Even if the Veteran were competent to offer an opinion as to the etiology of his hearing loss and tinnitus, his assertions in that regard carry significant credibility concerns, given inconsistencies in the record concerning the onset and duration of his hearing loss and tinnitus.  As noted above, the Veteran expressly denied having any hearing loss or tinnitus during a November 2002 treatment with Dr. T.E.F.  In relation to tinnitus, the Veteran reported during his February 2006 VA examination that is tinnitus began 12 years prior, in approximately 1994.  Given these inconsistencies, the Board finds that the Veteran's assertions concerning the continuity of hearing loss and tinnitus are not credible, and hence, entitled no probative weight.

Concerning tinnitus, the Board notes that the VA examiner's negative nexus opinion is rebutted by the positive opinion expressed in Dr. T.E.F.'s March 2006 opinion.  The Board acknowledges that it may only consider independent medical evidence to support its findings and may not provide its own medical judgment in the guise of a Board opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board points out, however, that it may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Certainly, the fact that a veteran has received regular treatment from a physician or other doctor is a consideration in determining the credibility of that doctor's opinions and conclusions.  That notwithstanding, the Court has declined to adapt a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of a VA examiner or another doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).

The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches; as true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri, 4 Vet. App. at 470-71.  Dr. T.E.F.'s March 2006 tinnitus opinion is based largely upon the Veteran's subjective report that his tinnitus began during service.  As noted above, the credibility of the Veteran's statements concerning the onset of tinnitus is greatly diminished given various inconsistencies in the record.  In view of the same, and where Dr. T.E.F.'s opinion is dependent upon the validity of the Veteran's assertions, the Board finds that the probative value of Dr. T.E.F.'s opinion concerning tinnitus is also diminished.  By contrast, and as discussed above, the VA examiner's negative opinion concerning tinnitus is based upon a complete and accurate understanding of the Veteran's medical history.  Accordingly, the Board affords greater probative weight to the VA examiner's negative opinion.

As the weight of evidence is against the Veteran's claims for service connection for bilateral hearing loss and tinnitus, these claims must also be denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is also inapplicable with respect to the Veteran's hearing loss and tinnitus claims.  Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b)





ORDER

Entitlement to service connection for residuals of contusions of the bilateral lower legs is denied.

Entitlement to service connection for emphysema is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


